The testimony shows that when the defendant made in the mayor's court the statement which is alleged to have been false, he was not being examined under the provisions of section 1145 of The *Page 497 
Code, but was testifying in his own behalf and of his own accord, and at the suggestion of his own counsel, then present. He had a right so to testify. The Code, section 1353. If he saw fit to exercise that right, as it seems he did, he is to be treated just as any other witness.
2. There was the testimony of one witness (Curtis) that the oath of the defendant was false. To prove its falsity it was necessary to supplement this either by the evidence of another like witness or else by proof of corroborative circumstances sufficient to turn the scale against the defendant's oath. S. v. Gales, 107 N.C. 832.
We think the evidence of Dr. Scruggs as to the nature of the wound furnished such corroboration. He said that it "was made with a sharp-edged instrument." An axe, though such a one as the witness Curtis described, is "a sharp-edged instrument" within the    (716) meaning of those words as used by the witness.
No error.
Cited: S. v. Mallet, 125 N.C. 722.